DETAILED ACTION
Summary
This Office action is in response to reply dated March 23, 2022.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10, 12, 13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2020/0352250 A1) in view of Anderson (US 2020/0000143 A1).
Regarding claim 1, Wood discloses an attachable accessory (see at least Figure 17, item 600 | [0059] note the data transmission device (600)) for device location (see at least Figure 20C | [0045]) of an aerosol generation device that includes a power source and an aerosol precursor material (see at least Figure 17, item 601 | [0059] note the vaporizing device with cartridge (601) includes a power source), the accessory comprising: 
a sleeve portion configured to engage a portion of the aerosol generation device to operably couple the accessory to the aerosol generation device that is operable to transform the aerosol precursor material to the aerosol whether or not the accessory is operably coupled to the aerosol generation device (see at least Figure 17, item 600 | [0059] note the data transmission device (600) | [0004] note that the data transmission device (600) is a third-party device that is engaged with the user’s pre-existing vaporizing device (601)); 
a listening module (see at least [0037] note the Bluetooth or Wi-Fi receiver); and 
an alerting module (see at least [0037] note the speaker), 
wherein the listening module is configured to receive an alert signal from a user (see at least [0037] note that once the user selects the “find” function within the application on their smartphone, the Bluetooth or Wi-Fi receiver of the data transmission device (600) receives a signal from the smartphone and sounds a notification via the speaker so that the user can find or track the electronic vaporizing device (601) if it is nearby | Figure 20C | [0045]), and 
wherein the alerting module is configured to issue an alert responsive to receipt of the alert signal by the listening module (see at least [0037] | [0045]).
However, Wood does not specifically disclose an aerosol generation device that includes a power source and an aerosol production assembly that is supplied power from the power source to transform an aerosol precursor material into an aerosol.
It is known for aerosol generation devices to be arranged in different ways.  For example, Anderson teaches an aerosol generation device that includes a power source and an aerosol production assembly that is supplied power from the power source to transform an aerosol precursor material into an aerosol (see at least Figure 1, item 100, items 22, 26, 56 and 30 | [0230] | [0241] | [0243] | [0574] | [0487]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Anderson into Wood.  This provides a known alternative aerosol generation device that can be used in place of Wood’s aerosol generation device while providing predictable results.
Regarding claim 2, Wood in view of Anderson, as addressed above, teach wherein the alerting module comprises a speaker configured to issue the alert as an audible sound (see at least [0037] of Wood | [0487] of Anderson).
Regarding claim 5, Wood further discloses a power module configured to power the listening module and the alerting module, wherein the sleeve portion is formed in a housing of the accessory (see at least Figure 18A | [0034-0035] | [0042]).
However, Wood does not specifically disclose wherein the housing further comprises a charge port via which the power module is rechargeable from an external power source.
It is known for a power module to be arranged in different ways.  For example, Anderson teaches a power module wherein a housing further comprises a charge port via which the power module is rechargeable from an external power source (see at least Figures 1A-1B and 95, items 50, 22, 54 and 9520 | [0230] | [0241] note power source (22) | [0453]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Anderson into Wood.  This provides a known alternative power module that can be used in place of Wood’s power module while providing predictable results.  In addition, this may help reduce replacement battery waste and/or cost.
Regarding claim 9, Wood in view of Anderson, as addressed above, teach wherein the listening module comprises a wireless receiver configured to communicate wirelessly with a wireless communication device to receive the alert signal as a wireless alert signal sent by the wireless communication device, responsive to a request from the user (see at least Figures 20C and 20E of Wood | [0037] of Wood | [0045] of Wood | Figures 1A and 3-8, items 34 and 305 of Anderson | [0254-0256] of Anderson | [0574] of Anderson).
Regarding claim 10, Wood in view of Anderson, as addressed above, teach wherein the wireless alert signal is sent responsive to activation of the wireless communication device via an application executed by the user at the wireless communication device (see at least Figures 20C and 20E of Wood | [0037] of Wood | [0045] of Wood | Figures 1A and 3-8, items 34 and 305 of Anderson | [0254-0256] of Anderson | [0574] of Anderson).
Regarding claim 12, Wood discloses a device locator system (see at least Figures 20C and 20E | [0045]), comprising:
an aerosol generation device that includes a power source and an aerosol precursor material (see at least Figure 17, item 601 | [0059] note the vaporizing device with cartridge (601) includes a power source); and 
an accessory (see at least Figure 17, item 600 | [0059] note the data transmission device (600) | Figures 20C and 20E | [0045]) configured to be operably coupled to the aerosol generation device that is operable to transform the aerosol precursor material to the aerosol whether or not the accessory is operably coupled to the aerosol generation device (see at least Figure 17, item 600 | [0059] note the data transmission device (600) | [0004] note that the data transmission device (600) is a third-party device that is engaged with the user’s pre-existing vaporizing device (601)), 
the accessory comprising
a listening module (see at least [0037] note the Bluetooth or Wi-Fi receiver) and 
an alerting module (see at least [0037] note the speaker), 
wherein the listening module is configured to receive an alert signal from a user (see at least [0037] note that once the user selects the “find” function within the application on their smartphone, the Bluetooth or Wi-Fi receiver of the data transmission device (600) receives a signal from the smartphone and sounds a notification via the speaker so that the user can find or track the electronic vaporizing device (601) if it is nearby | Figure 20C | [0045]), and 
wherein the alerting module is configured to issue an alert responsive to receipt of the alert signal by the listening module (see at least [0037] | [0045]).
However, Wood does not specifically disclose an aerosol generation device that includes a power source and an aerosol production assembly that is supplied power from the power source to transform an aerosol precursor material into an aerosol.
It is known for aerosol generation devices to be arranged in different ways.  For example, Anderson teaches an aerosol generation device that includes a power source and an aerosol production assembly that is supplied power from the power source to transform an aerosol precursor material into an aerosol (see at least Figure 1, item 100, items 22, 26, 56 and 30 | [0230] | [0241] | [0243] | [0574] | [0487]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Anderson into Wood.  This provides a known alternative aerosol generation device that can be used in place of Wood’s aerosol generation device while providing predictable results.
Regarding claim 13, Wood in view of Anderson, as addressed above, teach wherein the accessory comprises a sleeve portion configured to receive a portion of the aerosol generation device to operably couple the accessory to the aerosol generation device (see at least Figures 16-17, items 600 and 601 of Wood | [0059] of Wood), and wherein the alerting module comprises a speaker configured to issue the alert as an audible sound (see at least [0037] of Wood). 
Regarding claim 15, Wood in view of Anderson, as addressed above, teach a power module configured to power the listening module and the alerting module, wherein the sleeve portion is formed in a housing of the accessory (see at least Figure 18A of Wood| [0034-0035] of Wood | [0042] of Wood), and wherein the housing further comprises a charge port via which the power module is rechargeable from an external power source (see at least Figures 1A-1B and 95, items 50, 22, 54 and 9520 of Anderson | [0230] of Anderson | [0241] of Anderson, note power source (22) | [0453] of Anderson).
Regarding claim 18, Wood in view of Anderson, as addressed above, teach wherein the listening module comprises a wireless receiver configured to communicate wirelessly with a wireless communication device to receive the alert signal as a wireless alert signal sent by the wireless communication device, responsive to a request from the user (see at least Figures 20C and 20E of Wood | [0037] of Wood | [0045] of Wood | Figures 1A and 3-8, items 34 and 305 of Anderson | [0254-0256] of Anderson | [0574] of Anderson).
Regarding claim 19, Wood in view of Anderson, as addressed above, teach wherein the wireless alert signal is sent responsive to activation of the wireless communication device via an application executed by the user at the wireless communication device (see at least Figures 20C and 20E of Wood | [0037] of Wood | [0045] of Wood | Figures 1A and 3-8, items 34 and 305 of Anderson | [0254-0256] of Anderson | [0574] of Anderson).
Claims 3, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2020/0352250 A1) in view of Anderson (US 2020/0000143 A1) as applied to claims 1 and 13 above, and in further view of Wilson (US 2020/0229492 A1).
Regarding claim 3, Wood in view of Anderson do not specifically teach wherein the alerting module is configured to issue the alert for a predetermined period of time.
It is known to assist a user in different ways.  For example, Wilson teaches a locating system that issues an alert for a predetermined period of time (see at least [0055-0057] note the audio device can be configured to generate and play a predetermined sound or audible waveform for a set period of time and/or continuously, until the locating mode is turned off).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Wilson into Wood in view of Anderson.  This provides the user time to hear and/or see the alerting module, thus aiding the user’s search.
Regarding claim 4, Wood in view of Anderson and Wilson, as addressed above, teach wherein the alerting module is configured to issue the alert until an instruction to stop issuing the alert is received (see at least [0055-0057] of Wilson, note the audio device generates and plays a predetermined sound or audible waveform until the locating mode is turned off).
Regarding claim 14, Wood in view of Anderson and Wilson, as addressed above, teach wherein the alerting module is configured to issue the alert for a predetermined period of time, or wherein the alerting module is configured to issue the alert until an instruction to stop issuing the alert is received (see at least [0055-0057] of Wilson, note the audio device can be configured to generate and play a predetermined sound or audible waveform for a set period of time and/or continuously, until the locating mode is turned off).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2020/0352250 A1) in view of Anderson (US 2020/0000143 A1) as applied to claims 5 and 15 above, and in further view of Gorilovsky (US 2017/0048928 A1).
Regarding claim 6, Wood in view of Anderson, as addressed above, teach wherein the power source of the aerosol generation device includes a battery (see at least [0042] of Wood | [0059] of Wood | [0035] of Wood).
However, Wood in view of Anderson do not specifically teach wherein the power module is configured to provide power to the battery of the aerosol generation device.
It is known for aerosol generation systems to be arranged in different ways.  For example, Gorilovsky teaches a system wherein the power module is configured to provide power to a battery of the aerosol generation device (see at least Figures 4A and 27, items 5, 1 (PV) and 56 | [0042] note the PV or vaporizer of integer 1, the PV battery of integer 56, and the main battery of integer 5 | [0051] | [0169-0170]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gorilovsky into Wood in view of Anderson.  This may allow Wood in view of Anderson’s accessory to provide supplemental power to the aerosol generation device if needed, thus extending the life of the aerosol generation device.
Regarding claim 16, Wood in view of Anderson and Gorilovsky, as addressed above, teach wherein the power source of the aerosol generation device includes a battery (see at least [0042] of Wood | [0059] of Wood | [0035] of Wood), and the power module is configured to provide power to a battery of the aerosol generation device (see at least Figures 4A and 27, items 5, 1 (PV) and 56 of Gorilovsky | [0042] of Gorilovsky, note the PV or vaporizer of integer 1, the PV battery of integer 56, and the main battery of integer 5 | [0051] of Gorilovsky | [0169-0170] of Gorilovsky).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2020/0352250 A1) in view of Anderson (US 2020/0000143 A1) as applied to claims 1 and 12 above, and in further view of Yun (US 2017/0154176 A1).
Regarding claim 7, although not disclosed by Wood, Anderson further teaches voice recognition hardware and software configured to receive words or sounds generated by the user (see [0704] of Anderson).
However, Wood in view of Anderson do not specifically teach wherein the listening module is configured to receive the alert signal in the form of an audible key word or key sound generated by the user.
It is known to locate an electronic device in different ways.  For example, Yun teaches a system wherein a listening module is configured to receive an alert signal in the form of an audible key word or key sound generated by a user (see at least Figures 1, 2 and 9, items 110, 120, 220 and 930 | [0022-0023] | [0025] | [0069-0071]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Yun into Wood in view of Anderson.  This provides a known alternative listening module that can be used in place of, or in addition to, Wood in view of Anderson’s listening module while providing predictable results.  In addition, this allows the user to find the aerosol generation device without their phone, thus providing a more user friendly system.
Regarding claim 17, Wood in view of Anderson and Yun, as addressed above, teach wherein the listening module is configured to receive the alert signal in the form of an audible key word or key sound generated by the user (see [0704] of Anderson | Figures 1, 2 and 9, items 110, 120, 220 and 930 of Yun | [0022-0023] of Yun | [0025] of Yun | [0069-0071] of Yun).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2020/0352250 A1) in view of Anderson (US 2020/0000143 A1) and Yun (US 2017/0154176 A1) as applied to claim 7 above, and in further view of Daoura (US 11,043,086 B1).
Regarding claim 8, Wood in view of Anderson and Yun do not specifically teach wherein the audible key word or key sound is pre-programmed into the listening module by the user.
It is known to locate an electronic device in different ways.  For example, Daoura teaches a system wherein an audible key word or key sound is pre-programmed into a listening module by a user (see at least Figures 12-13 | col. 13, lines 39-60 | col. 22, lines 1-20).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Daoura into Wood in view of Anderson and Yun.  This provides a known alternative programming means that can be used in place of, or in addition to, Wood in view of Anderson and Yun’s programming means while providing predictable results.  In addition, this allows the user to customize their search phrase, thus providing a more user friendly system.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2020/0352250 A1) in view of Anderson (US 2020/0000143 A1) as applied to claims 10 and 19 above, and in further view of Nespolo (US 2015/0379859 A1).
Regarding claim 11, Wood in view of Anderson, as addressed above, teach wherein the application includes a selectable icon for initiating sending of the alert signal (see at least Figures 20C and 20E of Wood, note play sound icon and the ← icon | [0045] of Wood | Figure 7, note ping JUUL of Anderson).
However, Wood in view of Anderson do not specifically teach stopping the sending of the alert signal.
It is known for a user to interact with a lost item in different ways.  For example, Nespolo teaches a system with an application including an icon that stops the sending of an alert signal. (see at least Figure 5, items 38 and 40 | [0037] | [0041]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Nespolo into Wood in view of Anderson.  This provides the user with the ability to start and stop a search when they wish.
Regarding claim 20, Wood in view of Anderson and Nespolo, as addressed above, teach wherein the application includes selectable icons for initiating sending of the alert signal and stopping the sending of the alert signal (see at least Figures 20C and 20E of Wood, note play sound icon and the ← icon | [0045] of Wood |Figure 7 of Anderson, note ping JUUL | Figure 5, items 38 and 40 of Nespolo | [0037] of Nespolo | [0041] of Nespolo).



Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 as being anticipated by Anderson have been considered but are moot in view of the new grounds of rejection.
With respect to Applicant’s remarks concerning the rejections under 35 U.S.C. 103, since Applicant has not directed any specific arguments toward these claims they will not be addressed.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687